UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                           :
PABLO BRUM and SARA M. LYONS,              :                 Case No. 18-CV-08332 (JPO)
                                           :
                                           :
                        Plaintiffs,        :                 ORDER OF DEFAULT
       v.                                  :                 JUDGMENT AS TO
                                           :                 DEFENDANT GLAM
GLAM AND GLITTER JEWELS                    :                 AND GLITTER JEWELS
CORPORATION INC.,                          :                 CORPORATION INC.
and DOES 1-10,                             :
                                           :
                       Defendants.         :
__________________________________________ :
       This action having been commenced on September 13, 2018 by the filing of a Summons

and Complaint, with an Amended Complaint filed on February 8, 2019 and Summons issued to

Defendant Glam and Glitter Jewels Corporation Inc. (“Glam and Glitter”) on February 13, 2019,

and a copy of the Amended Complaint and Summons served on Glam and Glitter on March 12,

2019 by the Clerk of Court’s mailing of same via United States Postal Service requiring signed

receipt, and proof of such service having been filed on March 25, 2019 and Glam and Glitter not

having answered the Amended Complaint, and the time for answering the Amended Complaint

having expired, it is

       ORDERED, ADJUDGED AND DECREED that Plaintiffs’ Motion for Default Judgment

against Defendant Glam and Glitter Jewels Corporation Inc. is GRANTED; it is

       FURTHER ORDERED that Defendant Glam and Glitter Jewels Corporation Inc. shall

pay to Plaintiff Pablo Brum $40,000 in statutory damages pursuant to 17 U.S.C. § 504; it is

       FURTHER ORDERED that Defendant Glam and Glitter Jewels Corporation Inc. shall

pay to Plaintiff Pablo Brum $10,000 in statutory damages pursuant to 17 U.S.C. § 1203; it is




                                               1
        FURTHER ORDERED that Defendant Glam and Glitter Jewels Corporation Inc. shall

pay to Plaintiff Sara M. Lyons $40,000 in statutory damages pursuant to 17 U.S.C. § 504; it is

        FURTHER ORDERED that Defendant Glam and Glitter Jewels Corporation Inc. shall

pay to Plaintiff Sara M. Lyons $10,000 in statutory damages pursuant to 17 U.S.C. § 1203; it is

        FURTHER ORDERED that Defendant Glam and Glitter Jewels Corporation Inc. shall

pay to Plaintiffs $6,702.50 in reasonable attorneys’ fees; it is

        FURTHER ORDERED that Defendant Glam and Glitter Jewels Corporation Inc. shall

pay to Plaintiffs $1,090.44 in costs; it is

        FURTHER ORDERED that Plaintiffs shall be entitled to post-judgment interest to be

calculated pursuant to 28 U.S.C. § 1961.


        February 5, 2020
Dated: __________________
       New York, New York
                                                       ___________________________________
                                                       J. PAUL OETKEN
                                                       United States District Judge




                                                  2
